Mr. Justice Woods
delivered the opinion of the court affirming the decrees of the court below dismissing the bills. In reissued letters patent granted for improvements in processes of preserving and packing cooked meats, a change in the mode of cooking the fiieat from broiling, roasting, or steaming, to boiling, all the other parts of the process remaining unchanged, is not an invention which will entitle the party who suggests the change to a patent for the process. Where all the elements in the process are old and are merely aggregated, and the aggregation brings out no new product, nor any old product in a cheaper or otherwise more advantageous way, the *223claim cannot stand; and where the second claim is ior 1he product made by the process described in the first claim, it is invalid for want of invention and for want of novelty. Where there is nothing new in the shape, construction, or material of the cans used in packing the meats there is no invention, and the patent is invalid for want of novelty.
Wm. Henry Clifford and John if. Jewett, for appellants.
L. L. Coburn and John W. Noble, for appellees.
The cases cited in the opinion were: Pearce v. Mulford, 102 U. S. 112; Rubber Tip Pencil Co. v. Howard, 20 Wall. 498; Hotchkiss v. Greenwood, 11 How. 248; Stimpson v. Hardman, 10 Wall. 117.
The case of Wilson Packing Co. v. Clapp, on appeal from the circuit court of the United States for the northern district of Illinois, was disposed of at the same time, upon the views expressed in the above cases.